Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
As presented in applicant’s remarks of 1/3/22, applicant’s arguments are persuasive. It is agreed that Oliana does not teach or suggest the combination of elements now set forth in independent claim 1. The prior art of record fail to teach or suggest a magnetic locking element, magnetic rotatable shaft, the shaft having an opening to receive the locking element in the unlocked position in response to a magnetic force acting on said locking element.  
Furthermore, it is agreed that Yang and FR927 fail to teach or suggest the combination of elements set forth in independent claims 8 and 9, respectively. Specifically, with respect to claim 8, the prior art of record does not teach the new limitation in claim 8, at least one shaft operably coupled to the first locking module and the second locking module” in order to provide the independent functionality. Specifically, with respect to claim 9, the prior art of record does not teach the new limitation in claim 9, “wherein in the unlocked position, said locking element is at least partially arranged within an opening formed in said shaft”. 
In addition, it is agreed that the prior art of record fails to teach or suggest the combination of elements recited in independent method claim 15. Specifically, the prior art of record fails to teach or suggest the functionality provided by the newly recited language in claim 15, providing “at least one shaft operably coupled to the first locking module and the second locking module”, in order to allow for independent operation of the modules. 
Accordingly, claims 1, 2, 4-17 are allowable over the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUZANNE DINO BARRETT whose telephone number is (571)272-7053. The examiner can normally be reached M-TH 8AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine Mills can be reached on 571-272-8322. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SUZANNE DINO BARRETT
Primary Examiner
Art Unit 3675B



Sdb
/SUZANNE L BARRETT/Primary Examiner, Art Unit 3675